DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 08/24/22 has been received and and entered in the case. The amendment to each of independent claims 1, 10 and 19 now distinguishes the pending claims over all of the previously applied prior art except for Mack et al (USPAP 2012/0236447), and therefore new 102 and 103 rejections based on this reference are hereby set forth, in addition to a new indefiniteness rejection, for the reasons indicated below.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-4, 6-13 and 15-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
On the penultimate line of claim 1, the recitation of "a fourth node" lacks antecedent basis, the reason being that no second or third nodes have been previously set forth in this claim and therefore claim 1 is indefinite because the metes and bounds of this claim cannot be determined, i.e., whether claim 1 requires just two nodes (i.e., the recited "first node" and "fourth node") or instead requires four nodes (i.e., the recitation of a "fourth node" implies the existence of first through fourth nodes). Applicant should amend claim 1 so as to add the implied second and third nodes or, alternatively, change the word "fourth" on the penultimate line of the claim to --second--.
Claims 10 and 19 are indefinite for the same reason noted above in claim 1, i.e., the recitation of "a fourth node" on the penultimate line of each lacks antecedent basis.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack et al, U.S. Patent Application Publication No. 2012/0236447.
As to claims 1 and 2, Mack et al discloses, in figure 4,
a circuit comprising:
a first voltage source (VDD, applied to pad 340);
a first diode network (D1) including one or more series-connected diodes;
a second diode network (D2) comprising one or more series-connected diodes;
a field-effect transistor FET (M6);
an inverter (the combination of transistors M4 and M5);
a resistor (R3);
a capacitor (C2);
a second voltage source (GND, applied to pad 330); and
coupling circuitry (all of the coupling wires and circuit elements shown in figure 4 of Mack et al which couple the various circuit elements to each other and to the pads 330 and 340) configured to couple the first diode network between the first voltage source and the second voltage source, the FET in parallel with the first diode network, a gate of the FET to the inverter, and the inverter, resistor, and capacitor to a first node (N7), and the FET to a fourth node (N1) between the first diode network and that the second diode network.
As to claim 4, note that the inverter, resistor and first voltage source are all coupled, either directly or indirectly, to a second node (N9) and note also that the inverter, capacitor and second voltage source are all coupled, either directly or indirectly, to a third node (the node which receives ground voltage GND).
As to claim 8, note that resistor R3 is coupled directly to VDD and that the inverter is coupled directly to node N1, but node N1 is not coupled directly to VDD.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10, 11, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al, supra.
Claims 10, 11, 13 and 17-20 are rejected using the same analysis as set forth above in the rejection of claims 1, 2, 4 and 8 as being anticipated by Mack et al, and it would have been obvious to one of ordinary skill in the art to use the Mack et al figure 4 circuitry in a wireless device (claims 10, 11, 13, 17 and 18) or a packaged module (claims 19 and 20), the motivation for using the Mack et al figure 4 circuitry in a wireless device or a packaged module being self-evident, i.e., to obtain the ESD clamping benefits taught by Mack et al in any environment that could experience damaging voltage spikes.

Double Patenting
5.	Claims 1-4, 6-13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,095,286. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of applicant's prior patent (note that, for example, claim 1 of the instant application is fully anticipated by the limitations recited in claims 1 and 2 of the '286 patent (note that the claimed first and second diode networks recited in claim 1 of the instant application can be read on any two of the claimed first through third diode networks set forth in claim 1 of the ‘286 patent), and the dependent claims of the instant application also appear to be fully anticipated by the limitations of the dependent claims of the '286 patent). 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
6.	Claims 3, 6, 7, 12, 15, 16, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable upon the filing of the above-noted terminal disclaimer if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Action is Final
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 26, 2022